PER CURIAM.
We reverse the denial of appellant’s motion seeking postconviction relief pursuant to Florida Rule of Criminal Procedure 3.800(a), and remand for further consideration in light of the supreme court’s recent opinion in State v. Mancino, 714 So.2d 429, 433 (Fla.1998) (“A sentence that patently fails to comport with statutory or constitutional limitations is by definition ‘illegal’ ”).
REVERSED and REMANDED, with directions.
MINER and WEBSTER, JJ., and SMITH, LARRY G., Senior Judge, concur.